Warner, Chief Justice.
This was an attachment sued out by the plaintiff against the defendant as one of the partners of the firm of McGrath & Oonnon (alleging that Connon resided out of the state) under the provisions of the 3276th section of the Code, and was levied upon the individual property of Connon. The only question made by the record in this case, is whether, as the attachment was founded upon a copartnership debt, the plaintiff should not be required in his declaration to declare against both partners jointly; inasmuch as the attachment is founded upon a joint contract. The plaintiff in error insists that the declaration should be against both partners jointly. The reply is that Connon, one of the partners, resides out of the state and the statute declares that in such cases the proceedings against co-partners shall be in all respects as in other cases of attachment, except the attachment shall be levied only upon the separate property of such copartner, which was done in this case. The only difficulty in the way of the legal theory of the plaintiff in error is the statute embraced in the 3276th section of the Code, providing for just such cases as the one in the record before us. The mandate of a statute is like that of a tyrant; it speaks to be obeyed.
Let the judgment of the court below be affirmed.